Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 03/24/2020, have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Patent Eligible Subject Matter Analysis:
	
The two prong test in which to evaluate and determine eligibility at Step 2A.1  The two prongs are set forth as follows:
Alice step 2A: are the claims at issues are directed to one of those patent-ineligible concepts?

  Prong One: Does the claim recite an abstract idea?
	The Federal Register continues to set forth at prong one Examiner must consider if the claims contain “1) mathematical concepts- mathematical relationships, mathematical formulas or questions, mathematical calculation … 3) Mental process – concepts performed in the human mind (including an observation, evaluation, judgment, and opinion).2   
Claim 1 will be representative of the remaining independent claims as their scope and language substantially overlap.
Claim 1 recites: 
obtaining a data set for the target analyte; wherein the data set is obtained from a signal-generating reaction using a signal-generating means and comprises a plurality of data points including cycle numbers and signal values, amending the data set;
 generating a non-linear function to the amended data set; 
determining a fitting accuracy of the non-linear function to the amended data set; and
 determining the presence or absence of the target analyte in the sample using the fitting accuracy.

(b) determine whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated
In claim 1, Examiner understands these limitations to fall into the categories of “mathematical concept.” Examiner relies upon the following MPEP sections to further define the meaning of a mental process.
MPEP 2106.04(a)(2) I. states:
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).
	
MPEP 2106.04(a)(2) I A. further states:
	
iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.

Like Digitech, Applicants are attempting to identify and update data streams with additional or new data.  Such activities the Federal Circuit has understood as a “mathematical concepts.” 
The remaining dependent claims 2-20, 22-28 and 30 merely specify the algorithms and employed mathematical methodology to ascertain the proper cycle values to optimize the PCR amplification.   
Prong Two: Does the claim recite additional elements that integrate the judicial exception into a ‘practical application’?
 (a) identify[ing] whether there are any additional elements:
Claim 1:
	No additional elements are present in the set forth claims.
 (b) evaluate[ing] those additional elements individually and in combination to determine whether they integrate into a practical application:
The additional element recited in the independent claim is merely instructions to apply an exception as insignificant extra solution activities as understood in MPEP 2106.05(g).3  
Alice step 2B: is there an inventive concept or significantly more than the judicial exception?
	The additional elements as identified in Step 2A simply append additional elements that are performed the abstract idea by a generic computer device.4  
The claimed invention is directed to “abstract idea” in the form of without significantly more. 
This judicial exception is not integrated into a practical application for the reasons stated above. Claims 1-20, 22-28, and 30 do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons stated above.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center).
The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13, 16, 20, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerner et al. (US PGPub 2010/0070190) in view of Rutledge (“Sigmoidal Curve-fitting Redefines Quantitative Real-time PCR with the Prospect of Developing Automated High-throughput Applications”, 2004, Nucleic Acids Research, Vol. 32, No. 22) .
As to Claim 1, 22, 23, and 30,  Lerner teaches a method for analyzing a target analyte in a sample (¶124 “PCR amplification” and “DNA particles” which the skilled artisan would understand as an analyte ), comprising: 
obtaining a data set for the target analyte (Figure 5, item 510); 
wherein the data set is obtained from a signal-generating reaction using a signal-generating means (Figure 13, item 1320; ¶134) and comprises a plurality of data points including cycle numbers (¶6, “Ct”; ¶29) and signal values (¶113, “fractional cycle number where an intensity signal reaches target threshold”), amending the data set (Claim 1, the skilled artisan would find it obvious that data sets must be amended as more data points are generated); 
generating a non-linear function to the amended data set (Figure 9, item 920; ¶12 “sigmoid function”); 
determining a fitting accuracy of the non-linear function to the amended data set (¶23 and ¶102, “Ct value to a greater degree of accuracy”); and
Lerner is silent as to determining the presence or absence of the target analyte in the sample using the fitting accuracy.
	Rutledge teaches to determining the presence or absence of the target analyte in the sample using the fitting accuracy (p. 7 teaches that “determination of target copy number thus simply requires a calibration factor that relates fluorescence to DNA mass” which indicates the detection of presence of the target DNA.).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings. Lerner teaches to determine the efficient PCR method while  Rutledge teaches that it is necessary to determine the presence of the target DNA.  One would be motivated to make this combination as to determine if the target DNA was indeed replicated or not.
	
As to Claim 2, Lerner teaches wherein the non-linear function is a sigmoid function (Figure 9, item 920; ¶12 “sigmoid function”).

As to Claim 3, Lerner teaches wherein the sigmoid function is a four-parametric sigmoid function represented by Equation III: 

    PNG
    media_image1.png
    90
    400
    media_image1.png
    Greyscale

where f(x) represents a sigmoid function as a fit function; x represents a cycle number of the signal-generating reaction; and each of a1, a2, a3, and a4 independently represents a parameter of the sigmoid function (¶85, ¶103, and claim 5; it would be obvious to the skilled artisan to choose a base e or base 10 functions.  The skilled artisan would observe that both a sigmoid function using base e is similar in shape to a sigmoid function in base 10.  The skilled artisan would find it obvious to choose which base to best fit the data).

As to Claim 4, Lerner tis silent as to wherein the fitting accuracy is x2 value (chi square value) or R2 (R-square value) of the non-linear function to the amended data set.
Rutledge teaches wherein the fitting accuracy is x2 value (chi square value) or R2 (R-square value) of the non-linear function to the amended data set (Figure 1).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings. Lerner teaches to determine the efficient PCR method while  Rutledge teaches that it is necessary to determine the presence of the target DNA.  One would be motivated to make this combination as to determine if the target DNA was indeed replicated or not.

As to Claim 5, Lerner teaches wherein the determination of the presence or absence of the target analyte in the sample is performed by comparing the fitting accuracy with a threshold value for the fitting accuracy (¶¶6, 12, and 98 ).

As to Claim 6, Lerner teaches wherein the determination of the presence or absence of the target analyte in the sample is performed by comparing the fitting accuracy with the threshold value for the fitting accuracy to evaluate whether the fitting accuracy exceeds the threshold value (¶¶6, 12, and 98 ).

As to Claim 7, Lerner teaches wherein the determination of the presence or absence of the target analyte in the sample is performed by additionally using at least one parameter selected from the group consisting of (i) a displacement of the data set, the amended data set or the non-linear function (¶85) and (ii) a maximum slope of the non-linear function (¶126)

As to Claim 8, Lerner teaches wherein the determination of the presence or absence of the target analyte in the sample is performed by additionally using at least one parameter selected from the group consisting of (i) a displacement of the data set, the amended data set or the four-parametric sigmoid function and (ii) a maximum slope and a4 of the four-parametric sigmoid function (Claim 5).

As to Claim 9, Lerner teaches wherein the target analyte is a target nucleic acid molecule (¶124 teaches “DNA particles”).

As to Claim 10, Lerner teaches wherein the signal-generating reaction is a process amplifying a signal value with or without an amplification of the target nucleic acid molecule (¶¶4-6 and 134).

As to Claim 11, Lerner teaches wherein the signal-generating means generates a signal in a dependent manner on the formation of a duplex (¶124 taches “doubling of the number of DNA particles” which suggests that there is use of the duplex DNA as more particles are generated; ¶134 teaches the use of “fluorescence intensity value” which detects duplex DNA).

As to Claim 12, Lerner suggests wherein the signal-generating means generates a signal in a dependent manner on cleavage of a detection oligonucleotide (The necessity  to detect oligonucleotides are well known in the art; therefore the skilled artisan would resume the use of degenerate oligonucleotides in determining the proper PCR procedure5).

As to Claim 13. The method according to claim 1, wherein the amending the data set is , Lerner teaches generating a normalization coefficient using (i) a signal value at a reference cycle  (¶28 “Ct”) or (ii) a change value of the signal value at the reference cycle; and generating the amended data set by applying the normalization coefficient to signal values of the data set (¶64).


As to Claim 16, Lerner teaches wherein the amended data set is generated (i) by generating a normalized data set by applying the normalization coefficient to the data set or (ii) by baselining the data set or the normalized data set (¶64).

As to Claim 20 and 24, Lerner teaches wherein the baselining is performed by using a quandratic function having a symmetry axis (Figure 11, item f’ and ¶117).

As to Claim 25, Lerner teaches wherein the fitting region spans from a starting fitting cycle (SFC) to a minimum fitting cycle (MFC) (¶97 the use of the derivatives to determine the proper Ct value.  The skilled artisan would find it obvious that the iterations of curves or “multi-stage functional fit” meets these limitations).

As to Claim 26, Lerner teaches wherein when a displacement of the data set exceeds a threshold for the displacement, the fitting region spans from the starting fitting cycle (SFC) to the minimum fitting cycle (MFC) (¶97 the use of the derivatives to determine the proper Ct value.  The skilled artisan would find it obvious that the iterations of curves or “multi-stage functional fit” meets these limitations).

Regarding Claims 14-15,  17-19 and 27-28 are rejected based upon §101.  Examiner could find any prior art teachings which would render the set forth claims obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/            Primary Examiner, Art Unit 2852                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04 II. A.
        2 See MPEP 2106.04(a)
        3 Applicants are directed to footnote 31 of Federal Register Vol 84, No. 4
        4 Id. at footnote 40
        5 See NPL Chen, “Computer Program for Calculating the Melting Temperature of Degenerate Oligonucleotides Used in PCR or Hybridization” Haoyuan Chen and Guan Zhu BioTechniques 1997 22:6, 1158-1160